AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                 UNITED STATES DISTRICT COURT
                                                                           for the
                                             MIDDLE DISTRICT of PENNSYLVANIA
                                                                                     )
                           SHAWN HAMPTON,
                                     Plaintiff                                       )
                                        v.                                           )     Civil Action No.           1:15-CV-0898

            KRISTIN BERNARD and JULIE KOLTAY,                                        )           (Chief Judge Conner)

                                   Defendants                                        )

                                                          JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                                recover from the
defendant (name)                                                                                                     the amount of
                                                                                dollars ($                       ), which includes prejudgment
interest at the rate of                           %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      SUM MARY JUDGMENT be and is hereby ENTERED in favor of defendants KRISTIN BERNARD and JULIE
                 KOLTAY, and against plaintiff SHAWN HAMPTON, in accordance with the court’s order (Doc. 50), dated
                 September 5, 2017.




This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                            presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                         without a jury and the above decision

X     decided by Judge or Magistrate Judge                                 Chief Judge Christopher C. Conner

                       MOTION FOR SUMMARY JUDGMENT

Date:                        Feb 14, 2019                                    CLERK OF COURT PETER WELSH, Acting Clerk of Court

                                                                                                         K. McKinney

                                                                                                 Signature of Clerk or Deputy Clerk
